Fish, C. J.
1. There was no error in sustaining a demurrer to the thirteenth, fourteenth, fifteenth, and sixteenth paragraphs of the defendant’s answer, as to allegations of representations made by the seller of goods as to their value, etc., in the absence of fraud and want of opportunity for the purchaser to examine for himself. Castleberry v. Scandrett, 20 Ga. 242; Falkner v. Lane, 58 Ga. 116; Baldwin v. Daniel, 69 Ga. 783 (6 a); Martin v. Harwell, 115 Ga. 156 (3), 159 (41 S. E. 686).
2. The presiding judge corrected certain errors in the verdict, by requiring the plaintiff to write off a specified amount in order to prevent the grant of a new trial; and counsel for the plaintiff in error did not, in his brief, insist on assignments of error other than those controlled by the preceding rulings. Judgment affirmed.

All the Justices concur.